Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the detachable housing set forth on claim 1; the combinations for claims 2-4 (for example one selection of tongue scraper from claim 2 with a selection from claim 3, a second selection of tongue scraper from claim 2 with another selection of claim 3, and so on. There are multiple embodiments.). must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 2 is objected to because of the following informalities:  lines 1-2 are redundant since claim 1 already has the language from these lines.  Appropriate correction is required.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: the specification has no proper antecedent basis for Claim 3, as many combinations of the device may arise as due to the dependency on Claim 2.   

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Figures 10 – Figure 17 do not show all possible sub-combinations that may arise from Claim 3 due to the dependency of the claim on Claim 2. In addition, there is a lack of description in the specification for the required explanation (Page 3, Paragraph 4 – Page 4, Paragraph 2).
Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no figure that shows how the pressing plate on the squeezing-type material spray device interact. In addition, there is a lack of description in the specification (Page 4, Paragraph 4).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: According to Claim 2, the tongue scraper may be changed into the contracted state from the stretched state via the bending, rotating or folding mode, comprising, the tongue scraper is an integrated piece made of an elastic material, and can be bent into the contracted state, or the tongue scraper is an integrated piece made of an elastic material or a non-elastic material, and can be changed into a vertical state from a transversely stretched state via rotating, or the tongue scraper is a multi-piece movable connecting body made of an elastic material or a non-elastic material, and can be changed into a folded state from a transversely stretched state via folding. Claim 3 states wherein two ends of the tongue scraper are connected with a push-pull rod, and the tongue scraper can be bent to be contracted or folded to be gathered through the movement of the push-pull rod; or the tongue scraper is connected with one fixed shaft hub or two fixed shaft hubs through a connector, and the tongue scraper can be changed into the vertical state via rotating. This lacks a structural relationship as it is unknown how a tongue scraper that is bent into the contracted state may then be rotated into a vertical state, as well as, the other combinations that may arise through Claim 3 as it is dependent on Claim 2. 
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: According to Claim 4, the material spraying device is a pressing-type material spraying device or a squeezing type spraying device. Further, it is stated that (using and) that the material spraying device must include a pressing plate.
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the tongue scraper, the material storage bottle, and the material spraying device in claim 1 are not structurally related in the claim creating a gap between necessary structural connections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Glover (US 20050147461) further in view of Duncan (WO 2015183271).
Regarding Claim 1, Glover in the same field of endeavor, discloses a portable multifunctional oral cavity cleaner (figure 1 and figure 2; abstract) and a material storage bottle (figure 2; 5), wherein the oral cavity cleaner further comprises a material spraying device (Figure 3; 1e) and a detachable housing (Figure 3; 8), the housing is detachably connected with the material storage bottle (Figure 1; via 12) and the housing can be reversely combined at the bottom of the material storage bottle after being detached (figure 1) and an oral cavity cleaner body is housed in an inner cavity of the housing (Figure 2).
Glover does not disclose, a tongue scraper, the tongue scraper can be changed into a contracted state from a stretched state via a bending, rotating or folding mode; an oral cavity cleaner body comprising the tongue scraper in the contracted state is housed in an inner cavity of the housing.
Duncan, in the same field of endeavor, discloses a tongue scraper (figure 3; 137), the tongue scraper can be changed into a contracted state (figure 1; 129) from a stretched state (Figure 3; 137) via a folding mode (Figure 1); an oral cavity cleaner body comprising the tongue scraper in the contracted state is housed in an inner cavity of the housing (figure 1; 100). It have been obvious to one of ordinary skill in the art before the effective filing date to have modified Glover’s oral cleaner with Duncan’s tongue scraper in order to store the tongue scraper in a container thus making it easier to store, transport of travel with (Paragraph [0001]).
Regarding Claim 2, Glover does not disclose the tongue scraper can be changed into the contracted state from the stretched state via the bending, rotating or folding mode. The tongue scraper is an integrated piece made of an elastic material, and can be bent into the contracted state.
Duncan discloses the tongue scraper 137 can be changed into the contracted state from the stretched state via the folding mode (Figure 4). The tongue scraper is an integrated piece made of an elastic material (Paragraph [0048]), and can be bent into the contracted state. It have been obvious to one of ordinary skill in the art before the effective filing date to have 
Regarding Claim 3, Glover does not disclose two ends of the tongue scraper are connected with a push-pull rod, and the tongue scraper can be bent to be contracted or folded to be gathered through the movement of the push-pull rod.
Duncan discloses two ends of the tongue scraper are connected with a push-pull rod (Figure 3; 129 and 127), and the tongue scraper can be bent to be contracted or folded to be gathered through the movement of the push-pull rod (Paragraph [0033]). It have been obvious to one of ordinary skill in the art before the effective filing date to have modified Glover’s oral cleaner with Duncan’s tongue scraper with a push pull rod which is able to contract or fold the tongue scraper in order to allow the tongue scraper to decrease in size to be able to fit within the housing container (Paragraph [0034]).
In regards to Claim 4, Glover discloses the material spraying device 1e is a pressing-type 9 material spraying device and a pressing plate 4 of the pressing-type material spraying device is arranged on an upper end or an upper side surface of the material storage bottle see Figure 2.
Regarding Claim 5, Glover does not disclose the housing is formed by combining a protective lid and a shell in a mode comprising a threaded engagement, a snap-fit engagement, or a groove-catch engagement.
Duncan discloses the housing is formed by combining a protective lid 137 and a shell 135 in a mode comprising a threaded engagement (Paragraph [0034]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Glover’s oral cleaner with a protective lid and shell in order to have a secure attachment to retain the tongue scraper in a closed position (Paragraph [0034]).
Regarding Claim 6, Glover discloses the housing 8 is detachably connected with the material storage bottle 5 in a mode comprising a threaded connection, a snap-fit connection, or a groove-catch connection 12 (Paragraph [0036]).
Regarding Claim 7, Glover/Duncan’s disclose the oral cleaner as substantially claimed. Glover discloses a material spraying device, so that a fluid or powder can be sprayed out when a switch 4 is turned on and prevented from being sprayed out when the switch is turned off (Paragraph [0038]). Glover doesn’t disclose a tongue scraper and a moveable device. 
Duncan discloses a tongue scraper 137 and a moveable device (Figures 2-4). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Glover’s oral cleaner with Duncan’s tongue scraper in order to provide a tongue scraper encased within a container allowing for storage, convenience of use, and travel (Paragraph [0001]).
In regards to Claim 8, Glover discloses, a dual-interface connector 10, an interface at one end of the dual-interface connector is connected to a lower part of the material storage bottle 16, and the housing can be reversely combined at an interface at the other end of the dual-interface connector after being detached (Figure 2 and 3).
Regarding Claim 9, Glover discloses, the oral cavity cleaner further comprises a dental floss receiving cavity, wherein the dental floss receiving cavity 11 is distributed at the bottom of the material storage bottle (see figure 2), and a dental floss cutter 38  is further arranged near the dental floss receiving cavity.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Glover in view of Duncan further in view of Montagnino (US 5947912).
Regarding Claim 10,  Glover does not disclose an electric device arranged for enabling the tongue scraper to automatically vibrate to scrape a tongue.
Montagnino in the same field of endeavor, discloses an electric device (Figure 1) arranged for enabling the tongue scraper to automatically vibrate to scrape a tongue (abstract). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sydney J Pulvidente whose telephone number is (571)272-8066. The examiner can normally be reached Monday - Friday, 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYDNEY J PULVIDENTE/Examiner, Art Unit 3772        

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772